Mollison, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto, that the market value or the price of the merchandise on the invoices covered by the appeals for reappraisement, enumerated on Schedule A, hereto attached and made a part hereof, at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Germany, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States was in each case the appraised value less the amount added under duress, packing included and that there was no higher foreign value.
IT IS EURTHER STIPULATED AND AGREED that these appeals be submitted on this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was in each case the appraised value, less the amount added under duress, packing, included.
Judgment will be entered accordingly.